5 A.3d 814 (2010)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Antoine MILLER, Respondent.
No. 991 MAL 2009.
Supreme Court of Pennsylvania.
September 29, 2010.

ORDER
PER CURIAM.
AND NOW, this 29th day of September, 2010, the Petition for Allowance of Appeal is granted. The issue, rephrased for clarity is
Does an acquittal of the felony upon which a second-degree murder charge is predicated necessitate reversal of the jury's second-degree murder conviction?
In their briefs, the parties are to address specifically the applicability of this Court's decision in Commonwealth v. Magliocco, 584 Pa. 244, 883 A.2d 479, 493 (2005), and the U.S. Supreme Court's decision in U.S. v. Powell, 469 U.S. 57, 105 S. Ct. 471, 83 L. Ed. 2d 461 (1984).